Sinkler, J.,
By the will, $5,000 is given to the exceptant, the income to be applied “to the maintenance of a free bed in the said hospital, which shall be known as the Mary E. Abbott Bed.” The intention is elaborated by the codicil. The preamble recites that testatrix has bequeathed $5,000 “to the Maternity Ward of the West Philadelphia Hospital.” The intention was to establish a memorial free bed in the maternity ward of *168the hospital. The will continues that if testatrix’s sister, Ella A. McCurdy, fulfills her wish to have a room in the hospital furnished in memory of their mother, testatrix directs that the bed in the memorial room be endowed. We emphasize the distinction between the endowment of a free bed in the maternity ward and the endowment of the bed in the proposed memorial room. The codicil begins with the recital above referred to, respecting the bequest to the maternity ward, and revokes the legacy. The codicil continues that testatrix and her two sisters have decided to furnish a room in the said ward of the hospital as a memorial to their mother; that testatrix intends her part of the maintenance of the room to be in lieu of the legacy given by the will and directs that if she has not completed her part of the arrangement for furnishing and maintaining the room her executors are authorized to join with her two sisters, or the survivor, in paying for the furnishing of the memorial room. This clause concludes that the executors are to pay her proportionate part of the cost of establishing the memorial room, but that they are not to spend a sum exceeding $5,000 for that purpose. The auditing judge has found that the memorial room has not been established either by the testatrix in her lifetime or by her sisters thereafter, with contribution of testatrix’s share by her executors.
The codicil revokes unequivocally the bequest of an exact sum endowment of a bed in the maternity ward. The memorial room, which was in contemplation at the time the codicil was made, to be furnished, and maintained by the three sisters, has not been established. The condition upon which the executors are authorized to pay testatrix’s share of the undertaking, not exceeding a specified sum, has not been fulfilled, and the auditing judge correctly refused to make an award to the ex-ceptant.
The exceptions are dismissed and the adjudication is confirmed absolutely.